Jann, J. This cause was presented for rehearing before Commissioner Whipple on December 9, 1996. Claimant’s petition for compensation pursuant to the Crime Victims Compensation Act (740 ILCS 45/1 et seq.), was denied hyorder of the Court on December 4, 1995. Claimant was advised that in order to prevail at rehearing, the assertions and conclusions raised in her petition must be supported by evidence, relevant testimony and/or documentation. (See order of 8/1/96.) The rehearing transcript and commissioners recommendation submitted herein clearly demonstrate that Claimant has failed to meet her burden of proof. Claimant presented absolutely no evidence to support her claim. We must therefore deny this claim with prejudice and order this cause closed by the clerk of the Court.